Per Curiam.
This is an application for leave to file an information in the nature of a writ of quo warranto directed to John Seymour, directing him to show by what authority he claims to have and enjoy the office of 'a member of the common council of the city of Orange, and of president of said common council.
The act under which Seymour was' elected was declared unconstitutional in Christie v. Bayonne, 35 Vroom 191. In this proceeding the relator proposes to attack not only the title of Seymour to the office, but also the legal existence of the office itself.
In the case of Holloway v. Dickinson et al., the opinion of Mr. Justice Pitney, in the Supreme Court at the last February Term (ante p. 72), holds that members of a de facto board of education, organized under the General School law (Pamph. L. 1902, p. 69) cannot be ousted at the instance of *607a private relator in quo warranto, on the ground that such board of education has no legal corporate existence.
Whether the office which Seymour is claiming to hold has a legal existence can be determined only at the instance of the attorney-general, acting in his public capacity as the representative of the people of the state.
The application, therefore, of -Russell W. Moore for leave to file an information is denied, with costs.